FILED
                            NOT FOR PUBLICATION                              MAY 15 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50263

              Plaintiff - Appellee,               D.C. No. 3:13-cr-03105-H-1

 v.
                                                  MEMORANDUM*
PERLA YESENIA PEREZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                              Submitted May 8, 2015**
                                Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

      Perla Yesenia Perez appeals from the district court’s denial of her motion to

suppress the cocaine U.S. Border Patrol agents seized from her vehicle following a

traffic stop. Perez contends that the district court erred when it concluded that the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agents sufficiently demonstrated they had a reasonable suspicion to initiate a traffic

stop of Perez’s vehicle. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

       Border Patrol agents may conduct “brief investigatory stops” without

violating the Fourth Amendment “if the officer’s action is supported by reasonable

suspicion to believe that criminal activity may be afoot.” United States v. Arvizu,

534 U.S. 266, 273 (2002) (internal quotation marks omitted). “Reasonable

suspicion is defined as ‘a particularized and objective basis for suspecting the

particular person stopped of criminal activity.’” United States v. Cotterman, 709
F.3d 952, 968 (9th Cir. 2013) (en banc) (quoting United States v. Cortez, 449 U.S.
411, 417–18 (1981)). When reviewing whether the agents satisfied this threshold,

we view the “totality of the circumstances” surrounding the vehicle stop. Id. at

970.

       Here, the Border Patrol agents had a reasonable suspicion to stop Perez’s

vehicle. Before the stop, two sets of Border Patrol agents—each in a marked

Border Patrol vehicle—independently observed Perez’s vehicle abruptly decrease

speed in response to coming into contact with the agents’ vehicles. As agents

trailed Perez’s vehicle, she tailgated the car in front of her and had trouble keeping

her vehicle within its traffic lane. At this time, Perez was driving northbound on


                                           2
the I-15, which agents described as a known smuggling route, approximately 46

miles north of the U.S./Mexico border. See United States v. Valdes-Vega, 738 F.3d
1074, 1079 (9th Cir. 2013) (en banc) (“The location of the stop, even though 70

miles north of the border, was significant because it was the northernmost (that is,

the last) checkpoint on [Interstate 15].”). The agents testified at the suppression

hearing that, while it is not unusual for motorists to slow down when they

encounter a marked law enforcement vehicle, the sudden decrease in speed of

Perez’s vehicle was abnormal and appeared to be an attempt to evade contact with

the agents. See United States v. Brignoni-Ponce, 422 U.S. 873, 885 (1975) (The

“driver’s behavior . . . [such] as erratic driving or obvious attempts to evade

officers can support reasonable suspicion.”).

      The agents subsequently conducted a records check of the vehicle’s license

plate number and its registered owner. The report revealed that the registered

owner of the vehicle, a female later identified as Perez, had previously been

arrested in 2000 for alien smuggling and was possibly involved in a smuggling-

related seizure in 2005. The report also indicated that during a recent border

crossing, one of the vehicle’s passengers had a border patrol “lookout for

informational purposes” (known as “TECS alert”) issued. Contrary to Perez’s

contention, this information is relevant and highly probative to the reasonable


                                           3
suspicion calculus. See Burrell v. McIlroy, 464 F.3d 853, 858 n.3 (9th Cir. 2006)

(“Although a prior criminal history cannot alone establish reasonable suspicion . . .

, it is permissible to consider such a fact as part of the total calculus of information

in th[at] determination[].”).

      We conclude that these facts, when “filtered through the lens of the agents’

training and experience” in smuggling interdiction, gave the agents a reasonable

suspicion sufficient to conduct an investigatory traffic stop. Valdes-Vega, 738
F.3d at 1079.

      AFFIRMED.




                                            4